COURT OF APPEALS FOR THE
                         FIRST DISTRICT OF TEXAS AT HOUSTON

                                         ORDER

Appellate case name:        Glenn Blair v. Angela McClinton

Appellate case number:      01-16-00431-CV

Trial court case number:    15-DCV-228828

Trial court:                505th District Court of Fort Bend County

       Appellant’s motion objecting to AOG Redacted Response Submitted into the
Court’s Official Record is DENIED.

       It is so ORDERED.

Judge’s signature: /s/ Jane Bland
                  Acting individually      Acting for the Court


Date: June 8, 2017